United States Department of Labor
Employees’ Compensation Appeals Board

___________________________________________
)
)
)
and
)
)
DEPARTMENT OF VETERANS AFFAIRS,
)
VETERANS HEALTH ADMINISTRATION,
)
Loma Linda, CA, Employer
)
___________________________________________ )
E.M., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1683
Issued: January 4, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 31, 2017 appellant, through counsel, filed a timely appeal from a May 15, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3
ISSUE
The issue on appeal is whether appellant has met his burden of proof to establish a
recurrence of disability on June 26, 2016 causally related to his August 6, 2012 employment
injury.
FACTUAL HISTORY
OWCP accepted that on August 6, 2012 appellant, then a 56-year-old maintenance
mechanic supervisor, was attempting to reposition a caulking gun on a high overhead shelf and it
got caught on a 32-pound case which fell on his left shoulder while in the performance of duty. It
accepted his traumatic injury claim (Form CA-1) for a closed fracture of the distal clavicle.
Appellant stopped work following the injury, but returned to modified work on March 25, 2013.4
OWCP paid wage-loss compensation on the supplemental rolls commencing September 21, 2012.
In a letter dated June 15, 2016, counsel requested that the acceptance of appellant’s claim
be expanded to include the condition of moderately displaced, ununited fracture of the distal
clavicle of the left shoulder. He submitted supporting medical documentation from Dr. Reed
Liang, an internist. In a May 12, 2016 report, Dr. Liang noted appellant’s history of an
employment-related injury on August 6, 2012. He noted that, despite treatment, appellant
continued to suffer from constant pain and achiness in his left shoulder area. Additionally,
Dr. Liang indicated that appellant had decreased range of motion and had undergone occupational
therapy including the use of a bone stimulator to assist the healing process. He noted that a left
shoulder x-ray of May 11, 2016 revealed a moderately displaced ununited fracture involving the
distal clavicle with no change since November 25, 2014, and no maximum medical improvement.
Dr. Liang explained that over time, appellant’s function and pain improved, but not enough for
him to return to his date-of-injury position as a mason. He indicated that appellant was placed on
permanent light duty with no heavy lifting of his left shoulder due to limited range of motion and
because the fracture had not healed “well.” Dr. Liang indicated that appellant was requesting
disability retirement, which he fully supported.
In a letter dated June 20, 2016, counsel again requested that the acceptance of appellant’s
claim be expanded to include post-traumatic stress disorder (PTSD), panic disorder, and insomnia,
2

5 U.S.C. § 8101 et seq.

3

The Board notes that following the May 15, 2017 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for
the first time on appeal. Id.
4

The record reflects that appellant was offered limited duty in the administrative office on March 25, 2013 for eight
hours per day. Appellant’s duties included filing, answering telephones, taking messages, faxing, photocopying, work
order distribution, sorting mail, data entry, typing routine memos, and other routine office functions.

2

and submitted additional evidence in support of his request. He argued that an attached report by
Dr. Dawn M. White, a psychiatrist, supported expansion of the claim
In a June 6, 2016 report, Dr. White noted that he had treated appellant since November 10,
2014 for PTSD, panic disorder, and insomnia. She noted that he was originally hired as a mason,
but a work-related injury resulted in his being unable to continue in this capacity. Dr. White
advised that alternate, less physically taxing work positions were tried, but resulted in a worsening
of appellant’s mental health condition. She explained that he had a progressive worsening of his
symptoms due to job-related stressors, which caused further activation of his PTSD. Dr. White
noted that dealing with angry, upset, at times hostile veterans caused activation of appellant’s own
anxiety and resulted in increased insomnia, panic, and reactivation or traumatic memories. She
explained that “his sense of anxiety and impending doom made staying centralized in a closed
office uncomfortable and at times panic producing.” Furthermore, Dr. White noted that appellant
would find his anxiety increasing to the point of needing to leave the environment, which could be
perceived as work avoidance rather than a mental health-related issue. She opined that this resulted
in interpersonal issues with coworkers and supervisors and further exacerbated his condition.
Dr. White added that, despite removing appellant from duties requiring customer interaction, his
anxiety continued to be heightened and his panic attacks continued. She noted that
accommodations failed to stop his deterioration. Dr. White added that as a result appellant was
requesting disability retirement, which she fully supported.
In a June 7, 2016 handwritten report, Dr. White noted that appellant was unable to
participate in a customer service-related job as dealing with occasional angry or upset customers
resulted in activation of his PTSD and further worsening. Additionally, she noted that it caused a
significant increase in anxiety, irritability, panic, decreased sleep, and avoidance. Dr. White
explained that requiring appellant to continuously work in an activating environment would cause
continued activation of his PTSD and further related psychological and physical damage from
stress. A note from the employing establishment indicated that appellant’s PTSD, was chronic
and began while in service as a marine and fluctuated in severity from moderate to severe.
On June 23, 2016 appellant filed a claim for compensation (Form CA-7) requesting total
disability compensation benefits for the period June 26, 2014 through July 8, 2016. The
employing establishment confirmed that he had returned to work on March 25, 2013 with
restrictions and that there was no medical support for the claimed period of disability. Appellant
filed additional claims for disability compensation benefits. In his August 29, 2016 claim for
disability for the period August 20 to September 2, 2016, the employing establishment noted that
he had recently filed for disability retirement.
In a development letter dated June 28, 2016, OWCP advised appellant of the additional
factual and medical information needed to establish his claim for a recurrence. It explained that
following the original injury, he returned to work on March 25, 2013 and continued working until
June 26, 2016,5 when he stopped work completely. OWCP explained that the evidence included
a report from Dr. Liang that indicated that appellant could continue with light duty and a report
from Dr. White that indicated that appellant had PTSD and that dealing with Veterans’ complaints
5

Although OWCP indicated June 26, 2014, it was later clarified that the proper date was June 26, 2016.

3

activated his symptoms. It noted that this evidence was insufficient to establish his claim for a
recurrence because it had not received evidence that demonstrated he could not work in the limitedduty position offered by the employing establishment. OWCP suggested that, if additional work
exposures caused his preexisting PTSD to worsen, then the exposure would be the basis for an
occupational disease claim. It advised appellant of the additional factual and medical evidence
needed to support his claim for a recurrence, to include providing responses to a questionnaire,
and requested that he submit such evidence within 30 days.
On August 5, 2016 OWCP received appellant’s responses to its questionnaire. Appellant
indicated that he had returned to work for one hour per day, but his arm was still broken. He
advised that office work caused his pain to increase and that he never healed, only worsened.
Appellant denied any other injuries and advised that his PTSD had increased. Regarding bridging
the timeline and all periods of disability from his work injury, appellant responded “none,” and
that no doctors were available until May 11, 2016.
By decision dated August 31, 2016, OWCP denied appellant’s claim for a recurrence of
disability as the evidence of record was insufficient to establish a return or increase of disability
due to his accepted condition of closed fracture of the left clavicle. It noted that he had failed to
establish that he had a return or increase of disability due to a consequential injury or condition
stemming from the accepted condition.
In a letter dated September 7, 2016, counsel requested a telephonic hearing, which was
held on April 12, 2017. During the hearing, appellant testified that he had no doctor for two and
a half years and his arm was hurting. When asked if it was his arm or the panic attacks that were
keeping him off work, appellant responded, “both.” He confirmed that he stopped work in
June 2016. Appellant also denied that his limited-duty position was withdrawn and explained that
it was suggested that he put in for medical retirement. Counsel also indicated that OWCP issued
its decision prematurely before adequately developing the claim to include his PTSD and
insomnia, which were consequential conditions.
In an August 29, 2016 report, Dr. White explained that appellant had preexisting PTSD
related to military service. She noted that he was working as a mason when he sustained an onthe-job injury. Dr. White advised that afterwards appellant was placed in a desk job in finance.
She explained the conditions of the new job included dealing with customers and hostile
interactions, which caused his PTSD symptoms to increase. Dr. White diagnosed PTSD and panic
disorder. She opined that the “facts of injury are more likely than not the cause of the diagnosis”
that she cited. Dr. White indicated that, while there might be other causes, one of the causes was,
more likely than not, the activities of work described by appellant.
In a September 21, 2016 report, Dr. James D. Matiko, an orthopedic surgeon, noted the
history of appellant’s accepted employment injury. He noted that appellant was released as
permanent and stationary in March 2013 with permanent restrictions. Dr. Matiko noted that, while
appellant related that he continued to have pain, he did not see a physician until May 2016 through
his private insurance. He noted that at that time, appellant saw Dr. Liang, who advised him that
the fracture had not healed. Dr. Matiko diagnosed status post fracture distal left clavicle on
August 2012, probable nonunion fracture distal left clavicle, and left shoulder rotator cuff

4

tendinopathy. Regarding appellant’s work status, he noted that appellant had not worked since
June 20, 2016 and was applying for medical retirement.
Dr. Matiko continued to treat appellant on November 22, 23, and 29, 2016, for his left
clavicle and rotator cuff. In the November 22, 2016 report, he noted that a magnetic resonance
imaging (MRI) scan of the left shoulder, obtained on November 6, 2016, revealed supraspinatus
tendinosis and distal clavicle nonunion. Dr. Matiko explained that appellant had type III acromial
morphology and that in all probability it would continue to be symptomatic so he wished to proceed
with a diagnostic left shoulder arthroscopy with rotator cuff debridement versus repair and
subacromial decompression. He advised that he was nontender over the acromioclavicular joint
and over the aforementioned ununited distal clavicle fracture and advised that no surgical
intervention would be undertaken with respect to his clavicle. He advised that regarding work
status appellant was “permanent and stationary.”
OWCP received a November 6, 2016 MRI scan read by Dr. Shobi Zaidi, a diagnostic
radiologist, which revealed a chronic nonunited, comminuted fracture of the distal clavicle at the
level of the coracoclavicular ligaments, no acute ligament injury, no evidence of acromioclavicular
joint injury, tendinosis of the distal supraspinatus tendon, small nondisplaced tear of the anterior
superior labrum, and undersurface bony remodeling of the distal acromion, and degenerative
changes at the acromioclavicular joint, increasing the risk for subacromial impingement.
By decision dated January 17, 2017, OWCP expanded the acceptance of appellant’s claim
to include the additional conditions of superior glenoid labrum lesion of left shoulder and sprain
of unspecified parts of left shoulder girdle.
Dr. Matiko provided a March 24, 2017 operative report, in which he performed a left
glenohumeral arthroscopy and subacromial bursoscopy, arthroscopic debridement of partial
articular supraspinatus tendon tear, and left endoscopic subacromial decompression.
By decision dated May 15, 2017, OWCP’s hearing representative affirmed the August 31,
2016 decision. He noted that the claim was initially accepted for the condition of a closed fracture
of the left distal clavicle, but had been expanded to include additional left shoulder conditions on
January 17, 2017. The hearing representative explained that, if appellant’s worsening PTSD and
panic attacks were caused by factors of his employment, then it would be considered to be a new
work-related injury, as a recurrence did not include a work stoppage caused by a condition, which
resulted from a new injury, even if it involved the same part of the body, previously injured, or by
renewed exposure to the causative agent of a previously suffered occupational disease. He noted
that, if a new exposure or injury had occurred, a Form CA-1 or CA-2 should be completed
accordingly. The hearing representative found that appellant had not met his burden to submit
medical evidence which established that his accepted medical conditions materially worsened,
without intervening factors, such that he was unable to work beginning June 26, 2016. He also
noted that OWCP should consider making a formal determination in response to appellant’s
request with regard to additional accepted conditions.

5

LEGAL PRECEDENT
Section 10.5(x) of OWCP’s regulations provides that a recurrence of disability means an
inability to work after an employee has returned to work, caused by a spontaneous change in a
medical condition which had resulted from a previous injury or illness without an intervening
injury or new exposure to the work environment that caused the illness. The term also means an
inability to work that takes place when a light-duty assignment made specifically to accommodate
an employee’s physical limitations due to his or her work-related injury or illness is withdrawn
(except when such withdrawal occurs for reasons of misconduct, nonperformance of job duties or
a reduction-in-force), or when the physical requirements of such an assignment are altered so that
they exceed his or her established physical limitations.6
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that the employee can perform the light-duty position, the employee has the burden to
establish by the weight of the reliable, probative, and substantive evidence, a recurrence of total
disability and to show that he or she cannot perform such light duty. As part of this burden, the
employee must show a change in the nature and extent of the light-duty job requirements.7
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship, generally, is rationalized medical evidence.8 This consists of a physician’s
rationalized medical opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors.9 The physician’s opinion
must be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.10
An award of compensation may not be based on surmise, conjecture, or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of employment
nor his belief that his condition was aggravated by his employment is sufficient to establish causal
relationship.11

6

20 C.F.R. § 10.5(x); see Theresa L. Andrews, 55 ECAB 719 (2004).

7

Richard E. Konnen, 47 ECAB 388 (1996); Terry R. Hedman, 38 ECAB 222, 227 (1986).

8

Elizabeth Stanislav, 49 ECAB 540, 541 (1998).

9

Duane B. Harris, 49 ECAB 170, 173 (1997).

10

Gary L. Fowler, 45 ECAB 365, 371 (1994).

11

Walter D. Morehead, 31 ECAB 188 (1986).

6

ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a recurrence of
disability on June 26, 2016 causally related to his August 6, 2012 employment injury.
Appellant has not alleged a change in the nature and extent of his light-duty job
requirements. Therefore, he must thus provide medical evidence establishing that he was disabled
due to a worsening of his accepted work-related conditions.12 The Board finds that appellant did
not submit medical evidence to support that he was disabled due to a worsening of his accepted
work-related conditions on or after June 26, 2016.
The Board has held that the issue of disability from work can only be resolved by competent
medical evidence.13 Whether a claimant’s disability is related to an accepted condition is a medical
question which must be established by a physician who, on the basis of a complete and accurate
factual and medical history, concludes that the disability is causally related to employment factors
and supports that conclusion with sound medical reasoning.14 The record does not contain a
medical opinion of sufficient rationale to establish that appellant was disabled from work
commencing June 26, 2016 causally related to his August 6, 2012 employment injury.
In a May 12, 2016 report, Dr. Liang noted that, despite treatment, appellant continued to
suffer from constant pain and achiness in his left shoulder area. He indicated that appellant was
placed on permanent light duty with no heavy lifting of his left shoulder due to limited range of
motion and because the fracture had not healed “well.” Dr. Liang indicated that appellant was
requesting disability retirement, which he fully supported. However, he did not explain how
appellant was disabled on or after June 26, 2016 due to a worsening of his accepted work-related
conditions.15 Without such an explanation, this report of Dr. Liang is insufficient to establish a
recurrence of disability, as alleged.
In support of his claim for a recurrence of disability appellant submitted reports from
Dr. White. In a June 6, 2016 report, Dr. White noted that she had treated appellant since
November 10, 2014 for PTSD, panic disorder, and insomnia. However, no work-related mental
health conditions have been accepted in the current claim. In her reports of June 7 and August 15
and 29, 2016, Dr. White fails to provide a medical opinion as to how appellant’s accepted
conditions had resulted in a recurrence of disability. While her reports may be supportive of mental
health-related conditions, they lack probative value as to the issue of a recurrence of disability due
to the accepted left shoulder conditions.16

12

Jackie D. West, 54 ECAB 158 (2002); Terry R. Hedman, 38 ECAB 222 (1986).

13

R.C., 59 ECAB 546 (2008).

14

M.C., Docket No. 18-0919 (issued October 18, 2018); see also Sandra D. Pruitt, 57 ECAB 126 (2005).

15

E.B., Docket No. 17-1467 (issued July 26, 2018); see S.E., Docket No. 08-2214 (issued May 6, 2009); T.M.,
Docket No. 08-0975 (issued February 6, 2009).
16

Id.

7

In a September 21, 2016 report, Dr. Matiko diagnosed status post fracture distal left
clavicle on August 2012, probable nonunion fracture distal left clavicle, and left shoulder rotator
cuff tendinopathy. Regarding appellant’s work status, he noted that appellant had not worked
since June 20, 2016 and was applying for medical retirement. Dr. Matiko continued to treat
appellant on November 22, 23, and 29, 2016, for his left clavicle and rotator cuff. In the
November 22, 2016 report, he reviewed diagnostic reports and findings and explained that
appellant wished to proceed with a diagnostic left shoulder arthroscopy with rotator cuff
debridement versus repair and subacromial decompression at the very least. Dr. Matiko advised
that appellant was nontender over the acromioclavicular joint and over the aforementioned
ununited distal clavicle fracture and advised that no surgical intervention would be undertaken
with respect to his clavicle. He advised that regarding work status appellant was “permanent and
stationary.” While he did note that appellant was unable to work after June 26, 2016, as a result
of his August 6, 2012 employment injury, Dr. Matiko’s opinion is conclusory in nature as he did
not support his opinion with medical rationale. Consequently, the Board finds that these reports
of Dr. Matiko are insufficient to establish appellant’s claim for a recurrence of disability.17
OWCP also received a November 6, 2016 MRI scan read by Dr. Zaidi and a March 24,
2017 operative report from Dr. Matiko, who performed a left glenohumeral arthroscopy and
subacromial bursoscopy, arthroscopic debridement of partial articular supraspinatous tendon tear,
and left endoscopic subacromial decompression. However, these reports, are insufficient to
establish appellant’s claim for a recurrence of disability, as they do not specifically address how
any condition on or after June 26, 2016 is causally related to the original employment injury.18
Consequently, appellant has not established that there was a change in the nature or extent
of the injury-related condition or a change in the nature and extent of the light-duty requirements
which would prohibit him from performing the light-duty position he assumed after he returned to
work.
On appeal counsel asserts that the claim was not adequately developed before the
recurrence was denied. He argues that OWCP must expand the acceptance of appellant’s claim.
However, the sole issue on appeal is whether appellant has met his burden of proof to establish a
recurrence of disability as alleged.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a recurrence of
disability on June 26, 2016 causally related to his August 6, 2012 employment injury.

17

See J.J., Docket No. 15-1329 (issued December 18, 2015).

18
The Board has held that diagnostic studies lack probative value as they do not address whether the employment
incident caused any of the diagnosed conditions. See J.S., Docket No. 17-1039 (issued October 6, 2017).

8

ORDER
IT IS HEREBY ORDERED THAT the May 15, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 4, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

